Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-28 in the reply filed on 9/27/21 and the species tablet and CNS agents is acknowledged.  The traversal is on the ground(s) that Groups I to III are technically related and share a single inventive concept and that the distinguishing feature wherein “the separate first component is inhomogeneously arranged throughout the base component along three dimensions” links Groups I to III.   This is not found persuasive because the Examiner explained on page 6 of the Restriction Requirement that Gunter et al. EP 0169364 already teaches that limitation. The Examiner stated (added emphasis): “Gunter et al. also disclose a system for making a double-printed, dried and covered material drug delivery system web by first screen printing the self-adhesive layer “base paste”, drying and then screen printing 3D dome shaped active substance dots “first paste”, thus having the “first paste” with the active pharmaceutical ingredient inhomogeneously arranged in the “base paste” and drying, which reads on curing, to produce the preparation (Example 6; [0055-0060]) that implicitly has the base component and the separate first component form pixels of the 3D web which reads on a grid.” Accordingly, Applicant’s argument is not persuasive because the special technical feature alleged by Applicant is disclosed in the prior art and therefore Unity of Invention is lacking and restriction is deemed proper. In view of the prior art, the Examiner is withdrawing the requirement for a species election from claim 26 but maintaining the species election for the API.
The requirement is still deemed proper and is therefore made FINAL.
s 29 and 31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Groups and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/27/21

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/29/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: on page 23, a Description of preferred embodiments is provided which should be changed to: BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.  
It is noted that the description of each Figure is incomplete. For example Figure 1 contains a-d; Figure 6 contains 1-3; Figure 7 contains a-I; and Figure 8 contains j-m. However, the specification does not properly described or even mention these components to the Brief Description of the Drawing section. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 12 and 13 recites the broad recitation of “the concentration of the first API throughout the drug delivery system is at least 5%” and “the concentration of the first API throughout the drug delivery system is at most approximately 100%”, respectively, and the claim also recites narrower “further preferred” embodiments, which are the narrower statements of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 14 recites the broad recitation “the first API is released from the drug delivery system at a predetermined release profile” and the claim also recites “preferably comprises a section with a release at a constant rate” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 15 recites the broad recitation “release of the first API at one of the dosages starts preferably 1 second to 10 days” and the claim also recites embodiments to “preferably” “more 
Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 23 recites the broad recitation “wherein the release of the first API preferably starts 1 second to 10 days” and the claim also recites embodiments of “more preferably” and “most preferred” which are the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-7, 14, 25-27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gunter et al. (EP0169364A1) as evidenced by Wenzel et al. (Hypertension 1998;32:1022-1027). 
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Applicant claims, for example:

    PNG
    media_image1.png
    787
    940
    media_image1.png
    Greyscale

The claims are being examined as they read upon the elected subject matter.
Determination of the scope and content of the prior art
(MPEP 2141.01)
	
	With regard to instant claims 1, 2, 5-7 and 25-27, Gunter et al. teach pasty dispersions [0030] to make a plaster self-adhesive patch composition for transdermal administration of moxonidine (Abstract; claim 1) in a therapeutically effective amount [0006]. The method involves preparation of an aqueous solution active ingredient preparation (first paste) [0051], which would also be soluble in body fluids which are aqueous, and aqueous polymer dispersion of acrylic acid ester and aqueous solution of polyaryl acid (base paste) [0052], which solution would also have components soluble in a second screen printing unit prints rows of dots/spots of the adhesive preparation between the dried, hence cured, rows of the active ingredients and then dried/cured thus providing a drug delivery system where the concentration of the drug varies through the drug delivery system in an inhomogenous arranged throughout the base along three dimensions. The curing device appears to be shared. A laminating unit then applies a protective film [0053] to make this a layer-by-layer method and add a further planar layer on top of the finished planar layer. With regard to instant claim 27, as evidenced by Wenzel et al., the pharmacodynamic action of moxonidine can be explained by the fact that the drug rapidly diffuses into the CNS, where it exerts its sympatholytic effects (page 1026, right column) thereby also indirectly being a CNS agent.
	With regard to instant claim 3, it would appear that a planar layer of the patch delivery system of Gunter et al. would also contain both base paste and first paste.
	With regard to instant claim 4, this appears to merely be the order in which the pastes are printed and cured. Please note that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results MPEP 2144.03 IV: “See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).
	With regard to instant claim 14, this appears to be an intrinsic property of the resulting drug delivery device and also present in the patch of Gunter et al. 
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Gunter et al. is that Gunter et al. do not expressly teach screen printing a base paste and a first paste. This deficiency in Gunter et al. is cured by the teachings of Gunter et al. 

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a pharmaceutical 
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(I)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07).
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II)). 


Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)

"An examiner bears the initial burden of presenting a prima facie case of obviousness." In re Huai-Hung Kao, 639 F.3d 1057, 1066 (Fed. Cir. 2011.). “Rejections on obviousness grounds cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.” (KSR Int 'l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). The test of obviousness is: "what the combined teachings of the references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425 (C.C.P.A. 1981). Below the Examiner presents the argument(s) based upon sound articulated reasoning with rational underpinning based upon the evidence to demonstrate that the instantly claimed subject matter is prima facie obvious to the ordinary artisan.
1. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to screen print and cure the components of Gunter et al. as pastes, as suggested by Gunter et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. Gunter et al. teach that the dispersion compositions are “pasty” [0030] and thus it is merely routine adjustment of those compositions to be a “paste” with a reasonable expectation of success.  

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 9-15, 18, 19, 21-23, 25, 26, 28 and 31 of copending Application No. 16958922. Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed subject matter is embraced by the copending subject matter. The copending application teaches:

    PNG
    media_image2.png
    750
    1293
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    311
    1300
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    194
    1283
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    779
    1303
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    834
    1320
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    899
    1318
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    401
    1309
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    503
    1291
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    573
    1306
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    301
    1366
    media_image11.png
    Greyscale

	The copending does not expressly teach a method for producing a drug delivery system with an active pharmaceutical ingredient (API). However, both the instant and the copending teach vitamins as the API/nutraceutical thus being directed to the same active. Furthermore, herbs and botanicals are also known to the ordinary 
	The copending does not expressly teach that the base paste and the first paste are soluble in body fluids. However, since the copending is making a nutraceutical delivery system, it would be obvious for the paste materials to be soluble in body fluids such that the pastes dissolve and release the nutraceutical. It is noted that original claim 8 of the copending was directed to the base paste and the first paste being soluble in body fluids. 
	The copending does not expressly teach that the separate first component are arranged on a three-dimensional grid, wherein the base component and the separate first component form pixels of said grid. However, the copending does teach and suggest that the base paste is provided as a 3D body and the first paste is inhomogeneously arranged in and/or throughout the base paste. Thus, it requires no inventive skill to provide a 3D body grid and fill the parts of the grid with the first paste comprising the active nutraceutical ingredient to form pixels of the grid.
	The copending does not expressly teach the form of instant claims 25 and 26. However, it is merely judicious selection of known shapes/forms for administration of the nutraceutical delivery system by the ordinary artisan such as a tube, spot, oval, plate, polygon, tablet, capsule, disk, film, pellets or granules. Indeed, original claims 29 and 30 of the copending recited as much. 
Accordingly, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending subject matter. 


Conclusion

No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509. The examiner can normally be reached M-F 7-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ERNST V ARNOLD/Primary Examiner, Art Unit 1613